Citation Nr: 1813952	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the issue of service connection for PTSD was initially denied in a May 2010 rating decision.  The Veteran did not appeal this claim and this decision became final.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection.  See 38 C.F.R. § 3.156 (a) (2017). 

However, since the May 2010 rating decision, relevant service treatment records were received and associated with the claims file.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2017).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claims must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.

In his May 2014 VA Form 9, the Veteran requested a Board hearing at a local office before a Veterans Law Judge.  However, in June 2014 VA correspondence, he withdrew his pending hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

In January 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 



REMAND

In March 2013 correspondence, the Veteran's attorney withdrew from the case, with notification provided to the Veteran.  In March 2017 phone contact with the VA, the Veteran stated that he would like a service organization to represent him in his appeal.  On remand, the Veteran should be informed of the process to obtain representation in his case.

In a July 2006 fully favorable decision, the Social Security Administration granted disability benefits to the Veteran beginning in January 2005.  It is unclear whether any psychiatric disorder was considered in this decision.  To date, there are no Social Security Administration (SSA) records associated with the file.  The Board must obtain these records as they have been identified and may be relevant to the claims on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (noting that when the VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal).  On remand, the SSA records should be obtained.

Acquired Psychiatric Disorder, to Include PTSD

In January 2016, the Board remanded this claim.  The Board found that the Veteran's service aboard the USS Dubuque needed verification for the period between November 1974 and April 1975.  The Veteran noted two stressors occurring during that time, alleging first that he was onboard the USS Dubuque in November 1974 when a sailor fell overboard and was lost at sea.  He also alleged that he was aboard the USS Dubuque during the evacuation of the United States Embassy in Saigon in April 1975.  The Board further instructed that the Veteran be afforded a VA mental disorders examination.  The examiner was to specify whether the Veteran met the criteria for PTSD and provide an opinion as to whether it was at least as likely as not related to the Veteran's active service.  Regarding the Veteran's other diagnosed psychiatric disorders, including major depressive disorder, depression, anxiety disorder, and a mood disorder, the examiner was to state whether each of these disorders was related to active service. 

In a February 2017 VA PTSD examination, the examiner noted that the Veteran did not meet the full criteria for PTSD at the time, but appeared to meet the criteria for Other Specified Trauma and Stressor Related disorder, which was more likely than not caused by his reported in-service stressors.  The examiner noted awareness of the Veteran's prior depression and anxiety disorder diagnoses, and asserted that these diagnoses appeared better accounted for by the Other Specified Trauma and Stressor Related disorder.  The examiner did not specifically state which of the stressors was associated with this disorder.  The examiner also noted that the stressor events reported by the Veteran were in the "grey" area.  In a prior March 2012 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) did not verify the Veteran's stressor (of being onboard the USS Dubuque during the United States Embassy evacuation).  Complete personnel records and deck logs were not included in the claims file, or evaluated by the JSRRC, at the time. Further, none of the Veteran's stressors have been verified.  

The February 2017 examiner also noted diagnoses of cannabis use disorder and alcohol use disorder in sustained remission.  In May 1977, the Veteran received an Article 15 in service for having alcoholic beverages in quarters.  However, no opinion was provided as to whether these diagnoses were related to active service. 

On remand, the additional stressor development should be completed as well as an updated verification of the Veteran's service aboard the USS Dubuque.  An addendum opinion should be obtained that specifies the stressors related to the Veteran's Other Specified Trauma and Stressor Related disorder, and that states whether each of the Veteran's diagnosed psychiatric disorders are related to active service. 

Any outstanding medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran is currently unrepresented, the AOJ should inform him of his ability to obtain representation and clearly describe the process of obtaining representation in his case.

2.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

3.  The AOJ should obtain a copy of any decision pertaining to the Veteran's SSA benefits and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  Attempt to verify both the Veteran's service on the USS Dubuque between 1974 and 1975 and all unverified claimed stressors (see February 2017 VA examination, medical records, and lay statements) with the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency.  JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  This should include the Veteran's complete personnel records and deck logs.  Any information obtained should be associated with the record.  If the search efforts produce negative results, such should be documented in the claims record.

5.  After completing the above actions, an addendum opinion, or examination if needed, to determine the nature and etiology of any current acquired psychiatric disorder should be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation. 

Based on the review of the claims file, and examination of the Veteran, if required, the examiner should identify any current acquired psychiatric disorders and any present during the appeal period.  (Please specify the diagnosis (or diagnoses)).  If the diagnoses differ from those listed in the February 2017 VA examination, an explanation should be provided. 

The examiner should then render an opinion for each diagnosis, consistent with sound medical principles, that answers the following question: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is causally or etiologically related to the Veteran's military service.

If PTSD or Other Specified Trauma and Stressor Related disorder is diagnosed, the examiner must identify the verified stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the Veteran's disorder is at least as likely as not related to the verified stressor(s).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if one is obtained.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




